Citation Nr: 0828576	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for facial numbness and tingling due to 
dental treatment at a VA Medical Center.

2. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a mental disorder due to dental treatment 
at a VA Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.D.



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of dental treatment at a VA 
Medical Center.  This matter also arises from a decision in 
May 2005 that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a mental disorder due to dental 
treatment at a VA Medical Center.  

The veteran presented testimony at a personal hearing in 
April 2008 before the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that an additional disability claimed as facial numbness and 
tingling was proximately caused by error in judgment or 
similar instance of fault in dental treatment furnished the 
veteran in a VA Medical Center. 

2.  The competent medical evidence of record shows that the 
veteran does not have an additional disability claimed as a 
mental disorder caused by VA dental treatment.  




CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under the 
provisions 38 U.S.C.A. § 1151 for facial numbness and 
tingling due to dental treatment in January 2003 at a VA 
medical center have not been met.  38 U.S.C.A. § 1151, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.361 (2007).

2. The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a mental disorder due to 
VA dental treatment in January 2003 have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007); 73 FR 23,353 (Apr. 30, 2008).  The 
notice should be provided to a claimant before the initial RO 
decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In July 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  This letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and the treatment provided 
at a VA medical facility, or to provide a properly executed 
release so that VA could request the records for him.

The Board finds that the content of the July 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
December 2005 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's medical 
records pertinent to dental treatment in January 2003 and 
mental health related to dental treatment.  A VA medical 
opinion was secured in October 2003.  In February 2007 he was 
afforded a VA medical examination and an opinion was provided 
regarding the VA dental treatment provided in January 2003.  
The Board notes that the veteran has claimed that the 
opinions, in essence, are not valid due to a bias as they 
were obtained from VA physicians.  The Board finds no merit 
to this claim based upon the appellate record.  The available 
medical evidence is sufficient for adequate determinations.  
There is no indication that the opinions provided by VA 
physicians, one of whom was in a different city, were based 
on a bias and lacked in professional integrity and judgment.  
Further, the veteran testified at a hearing in August 2005 at 
the RO; and at a hearing April 2008 before the undersigned 
Acting Veterans Law Judge.  A transcript of those proceedings 
has been associated with the claims folder.

In light of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in June 2003.  The version 
of 38 U.S.C.A. § 1151 that became effective October 1, 1997, 
is the applicable statute in this case.  

The law requires that a claimed additional disability be 
caused by VA hospital care, medical or surgical treatment, or 
examination.  When there is no willful misconduct by a 
veteran, disability resulting from VA medical treatment 
furnished to the veteran will be compensated in the same 
manner as if service connected if the disability was caused 
by (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care or (B) an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  Jones 
v. West, 12 Vet. App. 460 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim." Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The veteran claims that he developed facial numbness and 
tingling and a mental disorder following dental treatment 
performed at a VA facility on January 23, 2003.  Thus, he 
contends that he should be compensated for this additional 
disability.

The veteran filed a claim in June 2003 under the provisions 
of 1151 for dental treatment that left a permanent hole in 
his upper left jaw area.  He had a dental extraction 
performed at a VA dental facility in January 2003.  
Additional surgery had to be performed to remove a piece of 
the root of the tooth that had broken off.  He continued to 
experience a problem of pain, discomfort and drainage.  A 
surgery in April 2003 to close the hole was unsuccessful and 
he was to have further surgery in June 2003.  He felt that 
this was mistreatment and had been suffering pain, discomfort 
and embarrassment when he would drink something and it 
drained out of his nose.  

VA outpatient treatment records show that on January 23, 
2003, the veteran had a dental examination for complaints of 
a toothache.  After examination, the assessment was 
irreversible periodontal disease and tooth #15 would need 
extraction.  That same day, he was seen at oral surgery and 
the diagnosis was #15 non-restorable.  The record indicates 
that consent was obtained from the veteran for a procedure to 
extract tooth #15.  The surgical report indicates that 
complications occurred when attempting to remove the palatal 
root tip; it was lost beyond view, ostensibly into maxillary 
sinus.  An x-ray was taken and the root tip was able to be 
visualized distal and posterior to the apex of #15.  An oral 
surgeon was consulted and he prepared a flap and entered into 
the area of root tip.  The report indicates "The [veteran] 
had consented to this procedure."  Three small mucous 
retention phenomenon were removed as was the root tip.  
Primary closure was achieved.  The periosteum was scored to 
increase the length of the flap.  

When seen approximately five days later, he reported 
intermittent pain and air going between his nose and mouth.  
In February 2003 the veteran complained of post operative 
pain and drainage.  He orally had an opening the width of a 
pencil in the area of the tooth extraction.  The assessment 
was oral antral fistula status post extraction of #15.  In 
April 2003 the veteran had surgery for closure of left 
oroantral fistula with buccal advancement flap.  

A VA medical note in June 2003 states that the veteran 
complained of moderate pain in the left mid cheek area and a 
sense of numbness.  He had developed a recurrent fistula 
since the April 2003 surgery.  In late June 2003 he underwent 
revision closure of fistula using a parietal flap.  

In July 2003 four weeks status post palatal flap closure of 
left oral-antral fistula he was doing well.  He still 
complained of altered sensation over his left cheek.  In 
September 2003 he still had chronic facial pain but improved.  
An x-ray in September 2003 noted postoperative changes in the 
left maxillary sinus from medial wall resection and resection 
of the middle turbinate as well on the left.  The left 
maxillary sinus was otherwise clear.  

A VA medical opinion prepared in October 2003, after review 
of the treatment records, notes that a July 2003 report 
indicated that the fistula closed and was healing with no 
sign of osteomyletitis.  The VA medical doctor stated that 
healing for this type of surgery takes a long time.  There 
were no indications that any additional disability was 
created.  The complications of this extraction and secondary 
surgery were normal expectations for this problem.  There 
were no indications that VA medical personnel were careless, 
negligent, lacked proper skills, or made any error in 
judgment in this case.  

When the veteran was seen in October 2003 for follow-up, the 
assessment was that the oroantral fistula was well-healed.  
In December 2003, the veteran complained of facial pain.  On 
examination sensation was intact.  There was some mild 
swelling and redness around the left maxillary area.  The 
assessment was facial pain with some sympathetic feature 
secondary to multiple surgeries to the area.  The examiner 
could not rule out reflex sympathetic dystrophy of the face.  
When seen approximately four days later the assessment was 
chronic left maxillary sinus pain with maxilo-antral fistula 
closure eight months earlier.  The pain was somewhat better 
controlled but he was still having daily severe pain.  He was 
followed by pain management.  Some days later he reported 
having some numbness.  In January 2004 the pain was resolving 
with medication.  

In April 2004, the impression was that the dental and sinus 
infection on the left were markedly improved.  The veteran 
did have bilateral maxillary "CRS."  In June 2004, the 
report indicates that the veteran's pain was controlled with 
medication and he had residual numbness.  The impression was 
status post operative oral antral fistula with well healed 
site.  

When seen in March 2005 for a routine check up of the 
previous oral antral fistula repair the veteran denied any 
current problems.  A full head and neck examination was 
normal except for a well healed left maxillary fistula site.  
The assessment was a healed fistula.  

At a hearing before a Decision Review Officer in August 2005 
the veteran and A.D. testified as to the dental surgery and 
residual symptoms.  The veteran contends that at the time of 
the extraction and secondary procedure for retained root he 
was not informed that bone in the sinus area would be 
removed.  He testified that further surgeries had been 
required.  The problem he was experiencing was numbness and 
feeling sensations in his face and gum area.  He testified 
that he was told at the VA hospital that the numbness 
probably would be permanent.  

The veteran testified that he continued to take medication 
and was in pain.  He also felt that his mental health had 
suffered because of this issue.  He was embarrassed to eat 
out in public and felt that his personal relationships were 
suffering.  He was irritable due to the facial pain he 
experienced.  He had started going for counseling at a Vet 
Center in August 2004.  At the hearing, the Decision Review 
Officer noted that the veteran was diagnosed with depression 
and various other mental disorders at least back to 1996.  
The veteran acknowledged that he was not saying this dental 
problem caused mental health problems but worsened them.  

VA mental health treatment records show that in early 1996 
the veteran had been hospitalized for approximately one month 
for treatment of alcohol and nicotine dependence.   He was 
also noted to have an antisocial personality disorder.  The 
veteran was seen as a mental health outpatient in February 
2003 for services.  He had been sober for ten months.  He 
gave a history of having oral surgery approximately two weeks 
earlier.  He had been attending family and couples groups and 
requested one on one counseling for deep personal issues that 
he felt if not addressed could cause him to relapse.  The 
records show that from February through July 2003 the veteran 
received mental health evaluation and treatment but the only 
diagnoses were nicotine dependence and alcohol dependence.  

Records from a Vet Center show that in August 2004 the 
veteran stated that maxillary surgery performed had resulted 
in much pain and discomfort when he ate.  He was reporting 
much emotional distress as a result and was requesting 
counseling to help cope.  At a September 2004 assessment the 
veteran complained of chronic oral pain that he attributed to 
a surgical procedure done at Wade Park.  The veteran stated 
that he was restless and irritable as a result and that this 
distress had resulted in significant conflict in his 
relationship with his significant other.  That relationship 
conflict was further exacerbated by parenting disagreements.  
Records show that parenting concerns were the overriding 
issue at sessions.  In August 2005 the veteran remained 
anxious and angry about his pursuit of a disability claim 
with VA.  

A Team Leader at a Vet Center wrote in July 2005 that the 
veteran had presented for mental health services in August 
2004 complaining of emotional distress related to an oral 
surgery that was done at a VA medical facility.  He 
complained of pain and difficulty with eating that resulted 
in embarrassment and subsequent social withdrawal.  His 
concentration was impaired.  This experience resulted in 
feelings of mistrust and hesitation to pursue further health 
care needs with VA.  The veteran continued to be seen for 
counseling services for this and other non-related concerns 
at that facility.

VA treatment records show that in November 2005 the veteran 
complained of having anger which was causing a lot of 
difficulties in his personal relationships.  He complained of 
facial pain and that VA was giving him problems because after 
having a molar pulled he developed a nasal fistula which was 
repaired by ENT doctors.  In December 2005 he was seen for 
anger management.  He reported a history of the dental 
treatment and complained that he continued to have pain, to 
have food coming out his nose when he ate and numbness to 
half his palate.  The diagnosis was rule out adjustment 
disorder and alcohol dependency in full and sustained 
remission.  In February 2006 he complained of facial pain 
which was assessed as neuropathic atypical facial pain status 
post oral surgery which had responded well to medication in 
the past.

An entry in September 2006 at the time of termination of 
sessions at the Vet Center noted that the veteran had first 
complained of physical distress resulting from oral surgery.  
It was soon learned that there was much relationship 
conflict.  The relationship eventually ended and the veteran 
appeared to adjust well to the break-up.  At the time of 
termination the veteran was doing very well.  There was no 
need for further sessions.  

The veteran was provided a VA examination in February 2007 at 
a VA medical facility in another city.  Clinical findings 
noted no functional impairment.  There was severe bone loss 
noted on maxillary left posterior.  The diagnosis was 
paresthesia.  The examiner provided a medical opinion wherein 
he noted the veteran presented for an examination with a 
complaint of numbness in multiple areas of his mouth and 
occasional pain in the left temporal mandibular joint as a 
result of an extraction at a VA medical center in 2003.  
During the surgical extraction of tooth #15 the palatal root 
tip went into the maxillary sinus and the Oral Surgeon 
retrieved the root tip and repaired the resulting sinus 
fistula.  The fistula would not close and an ENT physician 
performed an additional procedure to close the fistula.  A 
March 2005 note from an ENT physician stated that the veteran 
denied any current problems.  

After a review of the medical chart and a clinical 
examination of the veteran, the examiner could not find any 
evidence of an error in judgment or negligence on the part of 
the treating doctor.  The resulting bone loss from the 
extraction and the paresthesia or numbness that persists are 
possible outcomes that are discussed when informed consent is 
obtained.  The documented treatment is within the standard of 
care and the examiner did not feel that this problem was a 
result of negligence or an error in judgment.  

The veteran testified in April 2008 as to the VA dental 
treatment received in January 2003 and follow-up thereafter.  
He recalled filling out papers prior to the dental procedure 
but did not know exactly what those papers stated.  After the 
extraction, the veteran was informed that a root tip had gone 
into his sinus and he could either take medication to 
dissolve the root or have surgery to remove it.  He agreed to 
have the surgery but did not remember signing papers giving 
his consent.  He claims that he was not informed of the 
entire procedure and that he would not have consented had he 
known that sinus bone was going to be removed.  VA had not 
denied that bone had been extracted.  He testified that the 
whole upper roof of his mouth and the side where the dental 
surgery was performed was numb.  He testified that he went to 
the Vet Center for counseling until his counselor moved and 
he quit going there.  He had been diagnosed with depression.  
He testified that he was not seeking any current treatment 
for his psychiatric disorder.  He was not receiving any 
current treatment through the VA dental clinic or in an ENT 
clinic.  The veteran was challenging adequacy of the opinion 
based on bias and the fact that he did not give signed 
consent. 

After a thorough review of the evidence of record, it is 
found that entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability, claimed as 
facial numbness and tingling and a mental disorder due to 
dental treatment on January 23, 2003, is not warranted. 

With regard to the claimed additional disability of facial 
numbness and tingling, although the evidence of record shows 
the veteran sustained additional disability of facial 
numbness and tingling, the evidence does not establish that 
this additional disability is etiologically linked to the VA 
dental treatment by the appropriate standard under 
38 U.S.C.A. § 1151.   

The veteran has claimed that he did not provide informed 
consent to both dental procedures on the day of the 
extraction, January 23, 2003.  The veteran stated that he 
signed some papers prior to the extraction but did not recall 
signing papers prior to the surgery for the retrieval of the 
root tip.  The record shows, however, that consent was 
obtained from the veteran for the extraction and a second 
entry indicates that the veteran consented to the procedure 
for retrieval of the root tip.  The veteran has claimed that 
he was not told that bone would be removed during the second 
procedure.  However, he testified that there was a discussion 
with the surgeon as to the procedure.  It seems reasonable to 
assume that as the physician discussed the surgical procedure 
with the veteran that discussion would have mentioned the 
loss of bone.  Accordingly, the Board finds that informed 
consent, either oral or written, was obtained.  38 C.F.R. 
§§ 3.361, 17.32.  

The record indicates that the veteran had some healing 
problems after the tooth extraction and retrieval of a root 
tip.  A VA physician had indicated that healing for that type 
of surgery took a long time.  The record shows, however, that 
by March 2005 the veteran denied any current problems and he 
had a well healed left maxillary fistula site.  At the 
February 2007 VA examination there was no finding that the 
fistula site was not healed.  The diagnosis was paresthesia.  

The Board concludes there is no competent evidence that the 
proximate cause of the claimed additional disability due to 
VA dental treatment on January 23, 2003, was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the department 
furnishing the dental care or an event not reasonably 
foreseeable.  The October 2003 opinion by a VA medical doctor 
stated that the complications of this extraction and 
secondary surgery were normal expectations for this problem.  
There was no indication that VA medical personnel were 
careless, negligent, lacked proper skills, or made any error 
in judgment.  In addition, after an examination in February 
2007, the examiner stated that the resulting bone loss from 
the extraction and the paresthesia or numbness that persists 
were possible outcomes that were discussed when informed 
consent is obtained.  He opined that the documented treatment 
was within the standard of care.  He did not find any 
evidence of an error in judgment or negligence on the part of 
the treating doctor.  

Thus, based on the objective evidence of record, a 
relationship between the dental treatment and claimed 
additional disability of facial numbness and tingling due to 
fault on the part of VA or an event not reasonably foreseen 
in furnishing dental treatment has not been established.  It 
is therefore concluded that the preponderance of the evidence 
is against the veteran's claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability claimed as facial numbness and 
tingling, following dental treatment.  Thus, the claim for 
compensation for facial numbness and tingling due to dental 
treatment on January 23, 2003, under 38 U.S.C.A. § 1151 must 
be denied.  

With regard to the claim of a mental disorder due to dental 
treatment, the evidence of record shows that the veteran had 
psychiatric symptoms of depression and alcohol and nicotine 
dependency prior to dental treatment in January 2003.  As a 
consequence, these conditions cannot be an additional 
disability caused by the dental treatment.  The veteran does 
not contend nor does the evidence show that the dental 
treatment caused a worsening of his alcohol and nicotine 
dependence.  There is also no competent evidence to support a 
finding that the dental treatment caused a worsening of a 
psychiatric condition.  VA outpatient treatment records show 
that the veteran expressed anger over his dental treatment 
and claim with VA in late 2005.  This was during the time he 
was seen at a Vet Center.  The veteran testified that he went 
to the Vet Center for counseling and stopped going when his 
counselor moved.  However, a September 2006 Vet Center record 
indicates at the time of termination of sessions after a 
specified number, that although at first the veteran first 
complained of physical distress resulting from oral surgery, 
there was much relationship conflict.  The treatment records 
show the main issue discussed during sessions pertained to 
relationship problems.  At the time of termination the 
veteran was doing well and did not need more sessions.  
Moreover, in April 2008 the veteran denied seeking any 
current treatment for a psychiatric disorder.  Thus, based on 
the objective evidence of record, a relationship between the 
dental treatment and claimed worsening of a psychiatric 
disorder has not been established.  It is therefore concluded 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed as a mental disorder, following dental treatment.  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability, claimed as facial 
numbness and tingling due to dental treatment performed on 
January 23, 2003, is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability, claimed as a 
mental disorder due to dental treatment performed on January 
23, 2003, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


